                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


 OLYMPIA HOTEL MANAGEMENT, Civil Action No.: 2:20-CV-00136-NT
 LLC, a Delaware limited liability company,

                        Plaintiff,

           v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited
 liability company,

                        Defendant.


                      DECLARATION OF MICHAEL VANDEHEEDE

       In accordance with 28 U.S.C. §1746, Michael VanDeHeede declares under the penalty of

perjury:

       1.       I am over 18 years of age and have personal knowledge of the facts of this

declaration.

       2.       I am the representative of the majority owner of The Bend Hotel Development

Company, LLC (“The Bend”), the above-captioned defendant.

       3.       The Bend is a limited liability company. It was organized in Illinois on November

23, 2016, and is based in East Moline, Illinois.

       4.       At all times relevant to the Complaint, I acted as the Owner’s Representative for

The Bend and was the primary point of contact between The Bend and Olympia.

       5.       The Bend was the owner of two Hyatt properties: Hyatt Place, a select service hotel,

and Hyatt House, an extended stay hotel (the “Hotel”).




                                                   1
        6.      The Hotel is located on 132.61 acres of real property on the banks of the Mississippi

River in East Moline.

        7.      Great River Hotel Development, LLC (“Great River”), formerly known as River

Eagle Hotels, LLC, is the developer of that property.

        8.      All of The Bend’s current employees live in or near East Moline, Illinois. The Bend

does not have any employees in the State of Maine.

        9.      The Bend is not registered as a foreign LLC in the State of Maine.

        10.     The Bend does not have a service agent in the state of Maine.

        11.     In late 2013 and early 2014, Great River (then River Eagle) was simultaneously

working to build the Hotel and to find a manager for the Hotel once it was built. Great River began

negotiating with Olympia Hotel Management, LLC (“Olympia”) to secure their management

services for the Hotel.

        12.     John Schultzel, who was then the Vice President of Hotel Management, traveled to

Illinois to solicit Great River’s business.

        13.     No Great River employees ever traveled to Olympia’s offices or Maine during the

negotiations between the parties.

        14.     Great River and Olympia entered into two identical Hotel Management Agreements

(“HMAs”), which one ultimately governing Hyatt House and the other governing Hyatt Place.

        15.     On May 9, 2014, the parties executed the two HMAs at the Hyatt Place hotel in

Hyde Park, Chicago, Illinois. Schultzel traveled to Chicago for the signing of the HMAs.

        16.     In March of 2017, Great River and Olympia executed the First Amendment to each

HMA, under which The Bend was assigned the interest in each HMA by Great River.




                                                  2
         17.    Multiple Olympia employees traveled to Illinois while the Hotel was under

construction.

         18.    Timothy Schneider, Olympia’s Director of Construction, made multiple trips to

East Moline during the construction of the Hotel.

         19.    Mike Zimmerman, who was then Olympia’s Vice President of Development, also

made trips to East Moline, Illinois during the construction of the Hotel.

         20.    Kevin Mahaney, who was then Olympia’s President and CEO of Olympia, traveled

to Illinois and met with representatives of The Bend in Illinois on multiple occasions.

         21.    Article II, Section 2.1 of each HMA states that Olympia, as operator, shall be

responsible for the hiring, promoting, discharging, and supervising of all staff, and all such

individual and persons shall be the employees of Olympia.

         22.    Multiple Olympia employees also traveled to Illinois for the purpose of

interviewing, hiring, and managing Hotel staff.

         23.    Both Schultzel and Chris Chapin, Olympia’s Senior Director of Sales, made

multiple trips to East Moline, Illinois, for the purpose of interviewing and hire employees for the

hotel.

         24.    These interviews were conducted in The Bend’s offices in East Moline, Illinois.

         25.    Olympia hired a General Manager, Director of Sales and Marketing, Inside Sales

and Catering Director, Head Housekeeper, maintenance personnel, chefs, and approximately 80

other employees to staff the Hotel. Olympia was responsible for the hiring, promoting, discharging

and supervising of all staff working in the Hotel.

         26.    Under Article III, Section 3.1 of both HMAs, Olympia was authorized to establish

one or more Operating Accounts at financial instructions approved by The Bend, which would be



                                                  3
used to pay for any operating expenses of the Hotel. Under Section 3.2 of the HMAs, the Operating

Account is to be used by Olympia to pay for the gross salary, wages, and compensation for

employees working at the Hotel, the costs of utilities at the Hotel, taxes for the Hotel, expenses for

marketing, advertising, and sales at the Hotel, and other costs associated with operating the Hotel.

       27.     Olympia was authorized to establish an Operating Account at Blackhawk Bank and

Trust in Milan, Illinois. This account held funds for the operation of the Hotel. This is the only

Operating Account for the Hotel.

       28.     Article VII, Section 7.3 of both HMAs contains identical language regarding

governing law and venue:

                       Governing Law; Venue. The laws of the State of Illinois shall govern the
                       validity, enforcement, and interpretation of this Agreement unless otherwise
                       provided herein or agreed to by Owner and Operator.

       29.     Based upon representations on its website, Olympia identifies itself as Owner of

multiple hotels in Illinois, including the SOPHY Hotel located in Chicago, Illinois and a Hyatt

Place hotel located in Chicago, Illinois. Olympia also identifies itself as Owner of Mesler Kitchen,

located in Chicago, Illinois.

       30.     I am familiar with Exhibit A to Olympia’s Complaint, which is a true and accurate

copy of a Hotel Management Agreement between River Eagle and Olympia, for the management

of an Extended Stay hotel in East Moline, Illinois. In 2017, Great River’s interest in this

Agreement was transferred to The Bend.

       31.     I am familiar with Exhibit B to Olympia’s Complaint, which is a true and accurate

copy of a Hotel Management Agreement between River Eagle and Olympia, for the operation of

a Select Service Hotel in East Moline, Illinois. In 2017, Great River’s interest in this Agreement

was transferred to The Bend.



                                                  4
       32.     Exhibit 1 to this Declaration is a true and accurate copy of the Amended Complaint

filed by The Bend against Olympia in the Illinois Circuit Court of the Fourteen Judicial Circuit in

Rock County, Illinois.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on May

29, 2020.




                                                     Michael VanDeHeede
                                                     Owner’s Representative
                                                     The Bend Hotel Development Group, LLC




                                                5
